 

EXHIBIT 10.3

 

CITIZENS & NORTHERN CORPORATION

INDEPENDENT DIRECTORS STOCK INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

 

A total of Seven Hundred Thirteen (713) shares of RESTRICTED common STOCK, par
value $1.00, of Citizens & Northern Corporation, a Pennsylvania business
corporation (herein the “Corporation”) is hereby awarded as of January 5, 2015
to _________________(herein the “Director”), subject in all respects to the
terms and provisions of the Citizens & Northern Corporation Independent
Directors Stock Incentive Plan (herein the “Plan”), dated April 17, 2001 and
amended April 15, 2008, which has been adopted by the Corporation’s shareholders
and which is incorporated herein by reference.

 

These shares cannot be sold, exchanged, transferred, pledged or otherwise
disposed of, except in accordance with the Plan. These transferability
restrictions will lapse on January 5, 2016, except as provided for in the Plan
or described in the following section of this Agreement titled “Change in
Control.”

 

CHANGE IN CONTROL

 

All Awards of Restricted Stock issued under the Plan which have not fully vested
(i.e., continue to have restrictions that have not lapsed) shall automatically
fully vest (i.e., all restrictions shall lapse) upon a change in control event
as follows: (a) If the Corporation or its stockholders execute an agreement to
dispose of all or substantially all of the Corporation’s assets or capital stock
by means of sale, merger, consolidation, reorganization, liquidation or
otherwise, as a result of which the Corporation’s stockholders as of immediately
before such transaction will not own at least fifty percent (50%) of the total
combined voting power of all classes of voting capital stock of the surviving
entity (be it the Corporation or otherwise), the full lapse of any restrictions
on shares of Restricted Stock shall occur immediately prior to the consummation
of such transaction; (b) if there is an actual, attempted or threatened change
in the ownership of at least twenty-five percent (25%) of all classes of voting
capital stock of the Corporation through the acquisition of, or an offer to
acquire such percentage of the Corporation’s voting capital stock by any person
or entity, or persons or entities acting in concert or as a group, and such
acquisition or offer has not been duly approved by the Board; or (c) if during
any period of two (2) consecutive years, the individuals who at the beginning of
such period constituted the Board, cease for any reason to constitute at least a
majority of the Board, unless the election of each director of the Board, who
was not a director of the Board at the beginning of such period, was approved by
a vote of at least two-thirds of the directors then still in office who were
directors at the beginning of such period, thereupon (upon the occurrence of the
events described in clause (b) or (c)), the full vesting and lapse of any
restrictions on shares of Restricted Stock shall occur.

 

Dated:  January 5, 2015         CITIZENS & NORTHERN CORPORATION     BY /s/ Mark
A. Hughes ATTEST:     Interim President & CEO BY /s/ Kimberly N. Battin      
Corporate Secretary      

 

The Director acknowledges receipt of a copy of the Plan, and represents that he
or she is familiar with the terms and provisions thereof. The Director hereby
accepts this Award subject to all the terms and provisions of the Plan.

 

Dated:             (Name), Director

 

 

 

 